Exhibit 10.12

AGREEMENT

This Agreement (this “Agreement”) is made and entered into on the 7th day of
January, 2013 by and between LCA-Vision Inc., a Delaware corporation (the
“Corporation”), and Amy F. Kappen (the “Employee”).

RECITALS:

A. The Employee is currently employed by the Corporation as Vice President and
Corporate Controller.

B. The Employee desires to continue to be employed by the Corporation, and the
Corporation desires to continue to employ the Employee, on the terms outlined in
this Agreement.

C. This Agreement amends and supersedes any other agreement between the Employee
and the Corporation with respect to the matters covered herein.

NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and the Employee agree as follows:

1. Position and Term. Effective as of the date of this Agreement, the
Corporation employs the Employee, and the Employee accepts employment with the
Corporation as Chief Financial Officer of the Corporation. The term of the
Employee’s employment is “at will” meaning that either the Employee or the
Corporation can end the Employee’s employment at any time and for any reason.
The initial term of this Agreement commences on the date of this Agreement and
terminates on June 30, 2013. The term of this Agreement will be renewed
automatically on June 30, 2013 and every six months thereafter, unless either
the Employee or the Corporation notifies the other at least ninety (90) days
prior to the termination date of its or her desire to terminate this Agreement
as of the termination date immediately following the service of notice. While
she is employed by the Corporation, the Employee shall devote all of her
business time, ability, and attention for the benefit of the business of the
Corporation. Nothing in this Section 1, however, will prevent the Employee from
engaging in additional activities in connection with personal investments,
charitable, civic, educational, professional, industry, or community affairs
that are not inconsistent with the Employee’s duties under this Agreement. The
Employee’s duties shall include those as are customary for someone of her
position at comparable corporations.

2. Best Efforts. The Employee agrees to perform faithfully, industriously, and
to the best of her ability, experience, and talents, all of the duties that may
be required by the terms of this Agreement.

3. Compensation and Benefits. The Corporation shall pay the Employee a base
salary of One Hundred Seventy Thousand Dollars ($170,000) per year, which shall
be paid in accordance with the Corporation’s standard salary schedule from time
to time in effect, but no less frequently than in equal monthly installments.
The base salary will be reviewed by the Compensation Committee of the Board of
Directors not less frequently than annually, and may be adjusted upward (but not
downward), in the discretion of the Compensation Committee of the Board of
Directors. In addition, the Employee shall be eligible for annual cash and
equity incentive bonuses as may be awarded to her in the discretion of the
Compensation Committee or the Board of Directors. The Employee shall be entitled
to participate in such other group employee benefits, including but not limited
to the benefits listed on Exhibit A of this Agreement. All reasonable and
necessary expenses incurred by the Employee in the course of the performance of
the Employee’s

 

1



--------------------------------------------------------------------------------

duties to the Corporation shall be reimbursable in accordance with the
Corporation’s then current travel and expense policies. In connection with her
employment by the Corporation, the Employee shall be based at the principal
executive offices of the Corporation in the Cincinnati, Ohio area, except for
travel reasonably required for Corporation business. If elected as a Director of
the Corporation, the Employee shall serve in such capacity without further
compensation.

4. Confidentiality, Inventions, Non-competition, Etc. The Employee recognizes
that the Corporation has and will have information regarding inventions,
products, product designs, processes, technical matters, trade secrets,
copyrights, customer lists, prices, costs, discounts, business and financial
affairs, future plans, and other vital items of information which are
confidential, valuable, special, and unique assets of the Corporation. In order
to protect these assets, and in consideration of the Employee’s continued
employment and the agreement of the Corporation to enter into this Agreement,
the Employee agrees to execute the Confidentiality, Inventions and
Noncompetition Agreement attached to this Agreement as Exhibit B, which shall be
considered as part of this Agreement.

5. Breach. In the event of a breach by the Employee of any of the provisions of
this Agreement during or after the term hereof, the Corporation shall be
entitled to an injunction or other equitable remedy (without the requirement of
bond) restraining the Employee from violating such provisions. Nothing herein
shall be construed as prohibiting the Corporation from pursuing other remedies,
including a claim for losses and damages.

6. Termination. (a) The Employee may terminate this Agreement for Good Reason.
Good Reason means a separation from service because of (A) the Corporation
having breached any material provision of this Agreement, (B) a material
diminution in the Employee’s authority, duties, or responsibilities; (C) a
change in the geographic location of the Employee’s primary work location that
is thirty-five (35) miles or more from the Corporation’s headquarters in
Cincinnati, Ohio; or (D) a successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation fails to assume all of the
Corporation’s obligations under this Agreement. Besides satisfying (A) - (D), in
order to be considered Good Reason, the Employee must provide written notice to
the Corporation of the existence of the breach of the material provision within
90 days of the initial existence of the breach, and within 30 days after receipt
of such notice, the Corporation must fail to cure such breach. The Corporation
may terminate the employment of the Employee for “Cause” if (i) the Employee has
breached any material provision of this Agreement and within 30 days after
notice thereof from the Corporation, the Employee fails to cure such breach; or
(ii) the Employee at any time refuses or fails to perform, or misperforms, any
of her obligations under or in connection with this Agreement in a manner of
material importance to the Corporation and within 30 days after notice thereof
from the Corporation, the Employee fails to cure such action or inaction; or
(iii) the Employee commits a fraud or criminal act in connection with her
employment. If the Employee’s employment hereunder is terminated by the
Corporation for any reason other than for Cause (as defined above), or by the
Employee for Good Reason or due to death or disability (as defined in the
Company’s long-term disability policy), or if the Corporation gives notice of
non-renewal pursuant to Section 1 above, the Employee shall be entitled to the
following severance and benefits under this Agreement: (i) continuation of the
Employee’s base salary, including any subsequent upward adjustments in the
Employee’s base salary, payable in six equal monthly installments commencing on
the next payroll ending date after the Employee’s date of termination,
(ii) continuation of health, dental and vision benefits for the six-month period
following her date of termination with premiums charged to the Employee at
active employee rates, (iii) in the case of any such termination occurring after
the sixth complete month of the fiscal year of termination, a bonus under the
Executive Cash Bonus Plan for the year of termination in an amount based on
actual performance for the year (provided, all subjective individual performance
measures will be deemed satisfied), pro-rated for the fraction of the year
during which the Employee was employed, and payable when annual bonuses are paid
to other senior executives, (iv) all of the Employee’s Stock Options, Time-Based
Restricted

 

2



--------------------------------------------------------------------------------

Share Awards and Time-Based Restricted Stock Unit Awards will vest in full,
(v) the Employee will be issued shares under outstanding Performance-Based
Restricted Share Awards and Performance-Based Restricted Stock Unit Awards based
on the actual level of achievement of the performance criteria for the
applicable performance period applicable to the Awards, pro-rated to reflect the
number of days from the start of the applicable performance period to the date
the Employee ceases to be employed by the Corporation divided by the total
number of days in the applicable performance period, any such shares to be
issued to the Employee at the same time as shares are issued to other senior
executive officers, and (vi) the following amounts and benefits (“Accrued
Obligations”): (a) the Employee’s accrued and unpaid base salary and accrued and
unused vacation through the date of termination, payable by the next payroll
ending date after such termination, (b) the Employee’s unreimbursed business
expenses incurred through the date of termination and payable in accordance with
such policies and procedures as are applicable to senior executives of the
Corporation, (c) any unpaid annual bonus earned for the prior fiscal year,
payable when annual bonuses are paid to other senior executives but in no event
beyond the last day on which such payment would qualify as a short-term deferral
under Treasury Regulation § 1.409A-l(b)(4), and (d) all accrued, vested and
unpaid benefits under all employee benefit plans in which the Employee is a
participant immediately prior to her termination, payable in accordance with the
terms of such plans. The Employee will not be obligated to mitigate her
severance and other benefits provided under this Agreement, and no amounts
payable to the Employee hereunder will be reduced as a result of subsequent
employment or self-employment, except that (x) the Employee’s base salary
continuation benefit as provided in clause (i) above will be reduced by the
amount of any employment- related compensation the Employee receives from a
subsequent employer or self-employment, and (y) the Employee’s health care
benefits continuation as provided in clause (ii) above will be reduced by any
comparable coverage from a subsequent employer. In the event of a Change in
Control (as defined in the Corporation’s 2011 Stock Incentive Plan), all of the
Employee’s Stock Options, Time-Based Restricted Stock Unit Awards and Time-Based
Restricted Share Awards will vest in full and all of the Employee’s
Performance-Based Restricted Share Awards and Performance-Based Restricted Stock
Unit Awards will be treated as earned at target (if the performance period is
not then completed) and the shares subject to Time-Based and Performance-Based
Restricted Stock Unit Awards will be issued to the Employee within 10 days of
such Change in Control or such other date as may be required under the
applicable award agreement in order to comply with Section 409 of the Internal
Revenue Code (“Section 409A”). Notwithstanding the provisions of this Subsection
(a), the Corporation’s obligation to make the payments or provide the benefits
described in clauses (i), (ii), (iii), (iv) and (v) of the fifth sentence of
this Subsection (a) is conditioned upon the Employee’s execution and delivery at
the time of such termination (and non-revocation thereafter) of a release
substantially in the form of Exhibit C hereto with such changes as the parties
may agree.

(b) Notwithstanding the provisions of Subsection (a), any taxable benefits or
payments provided under Section 6(a) of this Agreement are intended to be
separate payments that qualify for the “short-term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the involuntary separation pay exceptions
to Section 409A of the Code, to the maximum extent possible. To the extent that
neither of these exceptions applies, then notwithstanding any provisions in the
Agreement to the contrary, all payments, benefits, reimbursements paid or
provided under this Agreement that constitute a “deferral of compensation”
within the meaning of Section 409A shall be subject to the following rules:
(i) if the Employee is a specified employee (as defined in accordance with
Treas. Reg. §1.409A-l(j) and such rules as may be established by the Corporation
(including its delegate) from time to time) on her date of termination: (w) no
amount may be paid, or commence to be paid, earlier than 6 months after the date
the Employee terminates employment, (x) in the case of a payment that would have
otherwise been paid during such 6-month period, the payment shall be made on the
first day of the seventh month following the date the Employee terminates
employment, and (y) in the case of installment payments that would have
otherwise been paid during such 6 month period, such installment payments shall
be accumulated and paid on the first day of the seventh month

 

3



--------------------------------------------------------------------------------

following the date the Employee terminates employment and the remaining
installments shall be paid in strict accordance with the provisions of
Subsection (a) and (ii) if the Executive is not a specified employee (as defined
in accordance with Treas. Reg. § 1.409A-l(i) and such rules as may be
established by the Corporation (including its delegate) from time to time) on
her date of termination, then any payments that otherwise would be paid within
the first 28 calendar days after the date of termination shall be paid in a lump
sum on the 28th day after the date of termination, and the remaining
installments shall be paid as otherwise scheduled assuming payments had begun
immediately after the date of termination; provided that the release described
in Section 6(a) shall have become effective and irrevocable in accordance with
its terms on or prior to the 28th day after the date of termination. For
purposes of this Agreement, “termination of employment” or words or phrases to
that effect shall mean a “separation from service” within the meaning of
Section 409A.

(c) Notwithstanding anything in this Agreement to the contrary, if any of the
payment or payments or other benefit to the Employee (prior to any reduction
below) provided for in this Agreement, together with any other payment or
payments or other benefit which the Employee has the right to receive from the
Corporation or any corporation which is a member of an “affiliated group” as
defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), without regard to Section 1504(b) of the Code, of which the Corporation
is a member (the “Payments”) would constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), and if the Safe Harbor Amount (defined
below) is greater than the Taxed Amount (defined below), then the total amount
of such Payments shall be reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the largest portion of the Payments that would result in no portion
of the Payments being subject to the excise tax set forth at Section 4999 of the
Code (“Excise Tax”). The “Taxed Amount” is the total amount of the Payments
(prior to any reduction, above) notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. Solely for the purpose of comparing
which of the Safe Harbor Amount and the Taxed Amount is greater, the
determination of each such amount, shall be made on an after-tax basis, taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order:
(i) reduction of cash payments; then (ii) cancellation of accelerated vesting of
stock or stock option awards; and then (iii) reduction of the Employee’s
benefits. In the event that acceleration of vesting of stock or stock option
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Employee’s stock
awards unless the Employee elects in writing a different order for cancellation.

7. Notices. Any notice or communication required or permitted to be given by any
provision of this Agreement shall be deemed to have been sufficiently given or
served for all purposes to a party: (a) if delivered personally to such party;
(b) if sent to such party (addressed to such party’s facsimile number which is
set forth in this Agreement) by facsimile, with receipt confirmed by telephone;
(c) if sent to such party (addressed to such party’s address which is set forth
in this Agreement) by regularly scheduled overnight delivery carrier with
delivery fees either prepaid or an arrangement, satisfactory with such carrier,
made for the payment thereof; or (d) if sent to such party (addressed to such
party’s address which is set forth in this Agreement) by registered or certified
mail, postage and charges prepaid. Any such notice shall be deemed to be given:
(i) upon personal delivery, as provided above; (ii) upon telephonic confirmation
of receipt of notice sent by facsimile, as provided above; (iii) one
(1) business day after delivery to a regularly scheduled overnight delivery
carrier, addressed and sent as provided above; or (iv) three (3) business days
after the date on which the same was deposited in a regularly maintained
receptacle for the deposit of United States mail, addressed and sent as provided
above. The addresses of each of the parties are as follows:

To the Corporation:

LCA-Vision Inc.

7840 Montgomery Road

Cincinnati, OH 45236

Attention: Chief Executive Officer

Facsimile No.: (513) 792-5620

To the Employee:

Amy F. Kappen

1800 Farmhouse Way

Florence, KY 41042

 

4



--------------------------------------------------------------------------------

Any party may change such party’s address or facsimile number for purposes of
this Agreement by notice given in accordance herewith.

8. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof, and there are no other promises or
conditions between the parties in any other agreement, whether oral or written,
relating to such subject matter. This Agreement supersedes any prior written or
oral agreements between the parties with respect to the subject matter hereof.

9. Amendment. This Agreement may only be modified or amended if the amendment is
made in writing and is signed by both parties. Any amendments hereto must be
signed by the Chairman of the Board or his designee on behalf of the Corporation
or at the direction of the Corporation’s Board of Directors to be effective
against the Corporation.

10. Severability. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

11. Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
subsequently to enforce and compel strict compliance with every provision of
this Agreement.

12. Applicable Law. This Agreement shall be governed by the laws of the State of
Ohio, except the choice of law provisions thereof.

13. Arbitration Agreement. Any and all claims with respect to this Agreement
shall be settled by arbitration administered by the American Arbitration
Association (AAA) in Cincinnati, Ohio under the AAA’s National Rules for the
Resolution of Employment Disputes, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. In any such
arbitration proceeding, either party also may, without waiving any remedy under
this Agreement, seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
party pending the arbitrator’s determination of the merits of the controversy.
Nothing in this Agreement is intended to prohibit the Employee from filing a
claim or communicating with any governmental agency including the Equal
Employment Opportunity Commission or Department of Labor. Employee acknowledges
that she would not seek and would not be entitled to any monetary benefit from
such an administrative claim.

 

5



--------------------------------------------------------------------------------

14. Indemnification. In accordance with the Corporation’s Bylaws, the
Corporation will indemnify and hold harmless, to the fullest extent permitted by
applicable law, the Employee if she is made or is threatened to be made a party
or is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative by reason of the fact that she is a
director or officer of the Corporation, against all liability or loss suffered
(including attorneys’ fees) reasonably incurred by the Employee.

15. Binding Effect: Assignment. This Agreement shall be binding upon the parties
and their respective heirs, executors, administrators, successors, and assigns;
provided, however, that the Employee shall not assign any part of her rights or
duties under this Agreement without the prior written consent of the
Corporation, which the Corporation may grant or withhold in its sole discretion,
and any such assignment by the Employee without the Corporation’s prior written
consent shall be void and of no force or effect. In the event of a merger, sale,
transfer, consolidation, or reorganization involving the Corporation, this
Agreement shall continue in full force and effect and shall be binding upon, and
inure to the benefit of, the Corporation’s successor.

16. Exemption from, or Compliance with, Section 409A. The payment of amounts and
the provision of benefits under this Agreement are intended to be exempt from,
or compliant with, Section 409A of the Code. Accordingly, the payment of any
amount under this Agreement subject to Section 409A shall be made in strict
compliance with the provisions hereof, and no such amounts payable hereunder may
be accelerated or deferred beyond the periods provided herein. This Agreement
shall be administered and interpreted in a manner that is consistent with the
foregoing intention.

IN WITNESS WHEREOF, the parties hereto have duly and validly entered into and
executed this Agreement as of the date first written above.

 

LCA-Vision Inc.     EMPLOYEE: BY:   /s/ E. Anthony Woods     /s/ Amy F. Kappen
Printed Name: E. Anthony Woods     Printed Name: Amy F. Kappen Title: Chairman
of the Board    

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BENEFITS

Comprehensive healthcare program including medical, dental and vision care
benefits.

Available for employee and eligible family members including domestic partner.

Employee Assistance Program (EAP).

Basic and supplemental life insurance.

Short and long-term disability income continuation.

Participation in 401-k retirement savings plan.

Immediate participation.

Up to 15% before-tax contribution rate, subject to IRS limitations.

Discretionary company match.

Availability of loans and financial hardship withdrawals.

Annual catch-up contributions when eligible.

Four (4) weeks of paid time off for vacation.

Sick and holidays consistent with Corporate policies.

Directors and Officers Insurance coverage.



--------------------------------------------------------------------------------

Amy F. Kappen – Offer Letter

May 13, 2009

 

ATTACHMENT B

 

LOGO [g4471860002.jpg]

CONFIDENTIALITY, INVENTIONS AND NON-COMPETITION AGREEMENT

In consideration of, and as a condition of, my employment or continued
employment, as the case may be, by LCA-VISION INC. or any of its subsidiaries,
affiliates, successors or assigns (together, the “Company”) and the compensation
paid to me by the Company from time to time, I represent, warrant and agree as
follows;

 

  1. I recognize that the Company is engaged in a continuous program of
research, development, production and marketing respecting its business, present
and future, and that;

 

  a. As part of my employment by the Company, I am (or may be) expected to make
new contributions and inventions of value to the Company; and

 

  b. My employment creates a relationship of confidence and trust between me and
the Company with respect to any information applicable to the business of the
Company which may be made known to me by the Company or learned by me during the
period of my employment; and

 

  c. The Company possesses and will continue to possess information that has
been created, discovered, developed or otherwise become known to the Company
(including, without limitation, information created, discovered, developed, or
made known by me during the period of or arising within the scope of my
employment by the Company) and which has commercial value in the business in
which the Company is engaged and is considered by the Company to be
confidential. All such information is hereinafter called “Proprietary
Information”. By way of illustration, but not limitation, Proprietary
Information includes processes, formulas, data, programs, know-how, trade
secrets, patient records, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, strategies, business plans, market
share, legal agreements, methods of doing business, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
and customer and supplier lists.

 

  d. As used in this Agreement, the period of my employment includes any time-in
which I may be retained by the Company as a consultant. In all circumstances
herein all references to Proprietary Information refers only to information
obtained by me within the scope of my employment.

 

  2. I agree that I will promptly disclose to the Company (or any persons
designated by it) all discoveries, developments, designs, improvements,
inventions, formulas, processes, techniques, know-how, trade secrets and data,
whether or not patentable or registerable under copyright or similar statues,
made or conceived or reduced to practice during the period of and within the
scope of my employment that are related to or useful in the current business of
the Company or may reasonably be expected to be related to or useful in the
business of the Company going forward, or result from or are conceived during
the performance tasks assigned me by the Company or result from use of property,
equipment, or premises owned, leased or contracted for by the Company. All such
discoveries, developments, designs, improvements, inventions, formulas,
processes, techniques, know-how, trade secrets and data are hereinafter referred
to as “Inventions”.

 

3



--------------------------------------------------------------------------------

Amy F. Kappen – Offer Letter

May 13, 2009

 

  3. I agree that all Proprietary Information and all Inventions shall be the
sole property of the Company and its assigns, and the Company and its assigns
shall be the sole owner of all patents, copyrights and other rights in
connection therewith. At all times, both during my employment by the Company and
after its termination, I will keep in strictest confidence and trust all
Proprietary Information and I will not use or disclose any Proprietary
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing my duties as an employee of the
Company. I further agree as to all Inventions to assist the Company in every
proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights, and other rights and protections relating to said
Inventions in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents, copyrights and
other rights and protections on and enforcing such inventions, as the Company
may desire, together with any assignments thereof to the Company or persons
designated by it. My obligation to assist the Company in obtaining and enforcing
patents, copyrights and other rights and protections relating to Inventions in
any way and all countries shall continue beyond the termination of my
employment, but the Company shall compensate me at a reasonable rate after my
termination for time actually spent by me at the Company’s request for such
assistance. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact to act for and
in my behalf and stead to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or similar protections thereon with the same
legal force and effect as if executed by me.

 

  4. I agree to deliver or return to the Company at the Company’s request at any
time or upon termination or expiration of employment or as soon thereafter as
possible, all documents, computer equipment, computer tapes and disks, records,
lists, drawings, notes and written information (and all copies thereof)
furnished by the Company prepared by me in the course of my employment, or that
contain proprietary information, except that I may retain my rolodex (or
electronic PDA address book).

 

  5. I agree, during the term of my employment with the Company and for a period
of one (1) year after the termination of employment with the Company, that:

 

  a. I will not, in the United States or in any foreign country in which the
Company is then marketing its products or services, directly or indirectly,
engage in, or own or control any interest in (except as a passive investor in
publicly held companies) or act as an officer, director or employee of, or
consultant or advisor to, any firm, corporation or institution directly or
indirectly in competition with the Company, including the provision of services
which the Company is engaged in as of the date hereby or which the Company or
its subsidiaries or affiliates was engaged in developing at the time my
employment terminates (including but not limited to providing laser vision
correction services) (“competing organization”), and for such purposes
(i) “indirectly” (as used in the second line of this subsection a.) shall only
mean that employees under my direction and control directly provide services to
a competing organization and (ii) “competing organization” shall be limited to
that portion of any organization that is engaged in competitive activities and
shall exclude the remaining portion of such organization.

 

  b. I will not directly or indirectly, recruit, induce, solicit, encourage or
influence (or seek to solicit, induce, recruit, encourage or influence) or hire
any current employee of the Company (other than through general advertising) or
otherwise induce such employee to leave the employment of the Company to become
an employee of or otherwise be associated with me or any company or business
with which I am or may become associated;

 

  c. I will not induce or attempt to induce any healthcare facility or provider
of health care services (including but not limited to a managed care company) to
terminate or alter their relationship with the Company; and

 

4



--------------------------------------------------------------------------------

Amy F. Kappen – Offer Letter

May 13, 2009

 

  d. I will not directly or indirectly, induce or solicit any of the Company’s
patients, regardless of their location, to obtain professional medical services
from any business, corporation, partnership or entity other than the Company’s
or from any person who is not an employee or affiliate of the Company, and for
such purpose, “indirectly” shall only mean that employees under my direction and
control directly provide services constituting such inducement or solicitation.

 

  6. I represent that my performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith.

 

  7. I hereby represent and warrant that I am currently not bound by a non
compete or other restrictive covenant with any previous employers and that to
the extent the Company or any of their affiliates or subsidiaries is named or
otherwise implicated in a complaint, lawsuit or similar action in connection
with my prior employment, I shall fully indemnify the Company and any of their
affiliates or subsidiaries in connection therewith (including all costs in
connection therewith).

 

  8. I represent, as part of the consideration for the offer of employment
extended to me by the Company and of my employment or continued employment by
the Company, that I have not brought and will not bring with me to the Company
or use in the performance of my responsibilities at the Company any materials or
documents of a former employer that are not generally available to the public,
unless I have obtained express written authorization from the former employer
for their possession and use. I also understand that, in my employment with the
Company, I am not to breach any obligation of confidentiality that I have to
former employers, and I agree that I shall fulfill all such obligations during
my employment with the Company.

 

  9. If any provision of this Agreement shall be determined to be invalid,
illegal or otherwise unenforceable by any court of competent jurisdiction, the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby and the provision found invalid, illegal or
otherwise unenforceable shall be considered to be amended as to scope of
protection, time or geographic area (or any one of them, as the case may be) in
whatever manner is considered reasonable by that court, and as so amended shall
be enforced.

 

  10. This Agreement constitutes the entire agreement and understanding between
the Company and me concerning the subject matter hereof. No modification,
amendment, termination or waiver of this Agreement shall be binding unless in
writing and signed by a duly authorized officer of the Company. Failure of the
Company to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such terms, covenants and
conditions.

 

  11. I acknowledge that money damages alone will not adequately compensate the
Company concerning the subject matter hereof. No modification, amendment,
termination or waiver of this Agreement shall be binding unless in writing and
signed by a duly authorized officer of the company. Failure of the Company to
insist upon strict compliance with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of such terms, covenants and conditions.

 

  12. This agreement shall be binding upon me irrespective of the duration of my
employment by the Company, the reasons for the termination of my employment by
the Company, or the amount of my salary or wages. My obligations under this
Agreement shall survive the termination of my employment by the Company
irrespective of the reasons for such termination and shall not in any way be
modified, altered or otherwise affected by such termination.

 

  13. This Agreement shall be binding upon my heirs, executors, assigns,
administrators and me and shall inure to the benefit of the Company and its
successors and assigns.

 

5



--------------------------------------------------------------------------------

Amy F. Kappen – Offer Letter

May 13, 2009

 

I ACKNOWLEDGE THAT, BEFORE PLACING MY SIGNATURE HEREUNDER, I HAVE READ ALL OF
THE PROVISIONS OF THIS CONFIDENTIALITY, INVENTIONS AND NON COMPETITION
AGREEMENT, AND HAVE THIS DAY RECEIVED A COPY THEREOF.

Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the laws of the State of Ohio.

 

Date: 5/14/09     By:   /s/ Amy F. Kappen Accepted and Agreed:       By:  

/s/ Michael J. Celebrezze

      Title: CFO              

 

6



--------------------------------------------------------------------------------

EXHIBIT C

SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

THIS is a SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Release”) by
and between Amy F. Kappen (“Executive”) and LCA-Vision, Inc. (“LCA”).

This is the release contemplated by the last sentence of Section 6(a) of the
Agreement between Executive and LCA dated as of January 7, 2013 (the
“Agreement”).

In consideration of the mutual promises and releases contained herein and in the
Agreement, the sufficiency of which is hereby acknowledged, Executive and LCA
agree as follows:

1. Executive’s employment with LCA will terminate, permanently and for all
purposes, on                             .

2. LCA will pay Executive the amounts provided in Section 6(a) of the Agreement,
upon the terms and subject to the provisions of the Agreement.

3. In exchange for the consideration described herein, to which Executive agrees
she would not be entitled but for this Release and which is paid solely in
consideration for a release and waiver of all claims, Executive, on behalf of
herself and any heirs, assigns, attorneys, executors, and/or administrators,
hereby covenants not to sue and fully, finally, and forever releases LCA and all
of its present and past parents, subsidiaries, affiliates, successors, partners,
directors, officers, stockholders, benefit plans and administrators, employees,
attorneys, agents, and related entities (collectively the “Releasees”) from any
and all rights, claims, and causes of action under federal, state, or local law,
including, but not limited to, any and all claims or rights under any law,
statute, ordinance, rule, or regulation, the common law, the Ohio Civil Rights
Act, as amended, the Age Discrimination in Employment Act, as amended, the Older
Workers Benefit Protection Act, as amended, the Employee Retirement Income
Security Act, as amended, the Americans with Disabilities Act, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Family and Medical Leave
Act, and any and all claims of discrimination, retaliation, wrongful discharge,
attorney fees, promissory estoppel, breach of contract, or tort, which have been
or could have been raised by Executive against any of the Releases through the
Effective Date of this Release, provided such covenant and release shall not
apply to LCA’s obligations to Executive pursuant to Section 6 of the Agreement.

 

7



--------------------------------------------------------------------------------

4. Nothing in this Release is intended to prohibit the Executive from filing a
claim or communicating with any governmental agency including the Equal
Employment Opportunity Commission or Department of Labor. Executive acknowledges
that she would not seek and would not be entitled to any monetary benefit from
such an administrative claim.

5. The parties understand that this Release does not constitute an admission by
either party of any violation of law.

6. This Release shall be governed by the laws of the State of Ohio, without
regard to that state’s principles regarding conflicts of laws.

7. This Release and the Agreement contain the entire agreement and understanding
between Executive and the Releasees, and any earlier agreements or
understandings are no longer of any force or effect.

8. Executive is advised to consult with an attorney before signing this Release.
Executive has 21 calendar days within which to consider all terms and conditions
of this Release. Executive may waive this 21 day period by executing this
Release earlier. Executive shall have the right to revoke this Release for a
period of 7 days following her execution of this Release. Any revocation must be
in writing and delivered to the Chairman of the Board or the General Counsel of
LCA at its current executive offices before the expiration of the seventh day.

 

8



--------------------------------------------------------------------------------

9. The Effective Date of this Release shall be the eighth day after Executive
signs it, provided that she does not revoke it during the seven-day revocation
period. Executive agrees that this Release is written in a manner she can
understand. Executive acknowledges that she has carefully reviewed all of the
terms and conditions of this Release, that she had a reasonable period of time
to consider it, that she fully understands the terms and conditions of this
Release, and that she freely, voluntarily, and knowingly enters into it without
any coercion or undue influence.

 

  LCA-Vision, Inc.      By:      Amy F. Kappen    
Date:                                                                       
       Date:                                          
                                         

 

9